*&'**                                  Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                          JEFFREY D.KYLE, CLERK
DAVID PURYEAR, JUSTICE
HOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTI" K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE                         \2^
                                             Maroh-572015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-13-00018-CV
         Trial Court Case Number:      D-1 -GV-11 -001240

Style:    The State of Texas Agencies and Institutions oflligher Education, Atmos Texas
          Municipalities, City of Dallas, and Atmos Cities Steering Committee
          v. Railroad Commission of Texas and Atmos Pipeline-Texas


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         7 boxes of administrative record.




                                                       Very truly yours,




                                                       Jeffrey D. Kyle, Clerk


                                              Filed in The District Court
                                               of Travis County, Texas

                                                    MAR 12 2015
                                              At                           M.
                                                                                   --W   f
                                              Velva L. Price, District Clerk